           Case 3:17-cv-01791-YY            Document 63                               Filed 12/01/20   Page 1 of 2




 Michael Porter, P.C., OSB No. 003560
 mike.porter@millernash.com
 Taylor D. Richman, OSB No. 154086
 taylor.richman@millernash.com
 MILLER NASH GRAHAM & DUNN LLP
 3400 U.S. Bancorp Tower
 111 S.W. Fifth Avenue
 Portland, Oregon 97204
 Telephone: (503) 224-5858
 Facsimile: (503) 224-0155

 Faith C. Whittaker, Ohio State Bar No. 0082486
 (admitted pro hac vice)
 faith.whittaker@dinsmore.com
 Michael B. Mattingly, Ohio State Bar No. 0089847
 (admitted pro hac vice)
 michael.mattingly@dinsmore.com
 DINSMORE & SHOHL LLP
 255 East Fifth Street, Suite 1900
 Cincinnati, Ohio 45202
 Telephone: (513) 977-8397
 Facsimile: (513) 977-8141

           Attorneys for Defendant
           Fred Meyer, Inc.


                                     UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                          PORTLAND DIVISION

 DANIEL WALKER, individually and on                                            CV No. 3:17-cv-01791-YY
 behalf of all others similarly situated,
                                                                               DEFENDANT'S NOTICE OF
                        Plaintiff,                                             WITHDRAWAL OF ATTORNEY
                                                                               TAYLOR D. RICHMAN
           v.

 FRED MEYER, INC., a Delaware
 corporation,

                        Defendant.




Page 1 -        Defendant's Notice of Withdrawal of Attorney Taylor D. Richman
                                       MILLER NASH GRAHAM & DUNN LLP
                                                   AT T OR NE YS AT LAW
                                               T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                              3 4 0 0 U. S. B AN CO RP T OW E R
                                                 1 1 1 S.W . FI FT H AVEN UE
                                              P ORT L A N D , O RE GO N 9 7 2 0 4
           Case 3:17-cv-01791-YY        Document 63                               Filed 12/01/20   Page 2 of 2




TO:                THE CLERK OF COURT

AND TO:            PLAINTIFF AND HIS COUNSEL OF RECORD


                   PLEASE TAKE NOTICE that effective immediately, Taylor D. Richman

hereby withdraws as attorney of record for Defendant, Fred Meyer, Inc. Michael Porter of

Miller Nash Graham & Dunn LLP will continue as counsel of record for Defendant, Fred Meyer,

Inc., in this action.

                    DATED this 1st day of December, 2020.

                                         MILLER NASH GRAHAM & DUNN LLP



                                         s/Taylor D. Richman
                                         Michael Porter, P.C., OSB No. 003560
                                         mike.porter@millernash.com
                                         Taylor D. Richman, OSB No. 154086
                                         taylor.richman@millernash.com

                                         Faith C. Whittaker, Ohio State Bar No. 0082486
                                         (admitted pro hac vice)
                                         faith.whittaker@dinsmore.com
                                         Michael B. Mattingly, Ohio State Bar No. 0089847
                                         (admitted pro hac vice)
                                         michael.mattingly@dinsmore.com
                                         DINSMORE & SHOHL LLP
                                         255 East Fifth Street, Suite 1900
                                         Cincinnati, Ohio 45202
                                         Attorneys for Defendant Fred Meyer, Inc.
4844-7877-9090.1




Page 2 -     Defendant's Notice of Withdrawal of Attorney Taylor D. Richman
                                  MILLER NASH GRAHAM & DUNN LLP
                                               AT T OR NE YS AT LAW
                                           T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                          3 4 0 0 U. S. B AN CO RP T OW E R
                                             1 1 1 S.W . FI FT H AVEN UE
                                          P ORT L A N D , O RE GO N 9 7 2 0 4
